         Case 3:14-cv-02346-JCS Document 423 Filed 04/01/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                CIVIL MINUTE ORDER

 Case No.: 14-cv-02346-JCS         Case Name: Wit v. United Healthcare Insurance Company
 Related Case: 14-cv-5337-JCS      Related Case: Alexander v. United Healthcare Insurance
                                   Company
 Magistrate Judge: Joseph C. Spero Date: March 29, 2019          Time: 26 M

Attorney for Plaintiff: Caroline Reynolds, Jason Cowart, Meriam Bendat, Carl Kravitz
Attorney for Defendant: Jennifer Romano, April Ross

  Deputy Clerk: Karen Hom                              Court Reporter: FTR 11:10-11:36

                                        PROCEEDINGS

1. Further Case Management Conference - Held
2. Defendant’s Oral Rule 52 (c) Motion – DENIED.
3. Defendant’s request to file Rule 52(b) Motions – DENIED.

ORDERED AFTER HEARING:

Briefing on remedies and class certification issues will be simultaneous.
Plaintiffs shall file their remedies brief and proposed order, setting forth in detail the relief
Plaintiffs request to remedy UBH’s ERISA violations, and the legal authority supporting
Plaintiffs’ entitlement to that relief and UBH’s Motion to Decertify shall be filed on 5/3/19.
UBH’s opposition to Plaintiffs’ request for remedies, and Plaintiffs opposition to UBH’s Motion
to Decertify shall be filed on 6/14/19. Plaintiffs reply brief in support of their request for
remedies, and UBH’s reply in support of Motion to Decertify shall be filed on 7/10/19. As to the
class certification briefing, no brief may exceed fifteen (15) pages. Court will set hearing after
briefing has been completed.
The Court will issue supplemental findings on the question of whether the CDGs incorporate the
LOCGs at the time it addresses remedy and certification issues. No further briefing on this issue.
Parties shall meet and confer within the next two (2) weeks on the question of remedies.


 [ ] Plaintiff       [ ] Defendant          [] Court
